Title: Thomas Jefferson to William Wirt, 5 February 1820
From: Jefferson, Thomas
To: Wirt, William


					
						Dear Sir
						
							Monticello
							Feb. 5. 20.
						
					
					It would require a longer letter than my health enables me to write, to detail to you the obstacles which have so long delayed the transmission to you of the papers of Genl Kosciuzko. ill health on my part has had it’s share, unsuccesful efforts to withdraw the original will in the General’s own handwriting from the court in which it was recorded, and other untoward obstacles, have never till yesterday permitted me to recieve finally an official copy of the will with the necessary authentications. I hasten to get rid of it, and to place it under your management altogether. I inclose also the papers which will explain to you three claims on the property which have been presented to me. Genl Armstrong’s for 3704.D. given to his son, mr Zeltner’s for the whole property, and that for the whole property also of a Majr Estko of Poland, a nephew of Genl Kosciuzko. the property consists of 4600.D. in shares of the bank of Columbia; of two sums of 11,363.63 D and 1136.36 D of 6. percent stock of the US. in all 17,100.D. and 2. or 3. years dividends or interest on that sum; the certificates of which are in my possession. of these I shall be happy to be relieved as soon as possible by their delivery to any person who shall be authorised to recieve them by whatever court you shall place this case in. I acted for the General under a very full power of Attorney, which (as my vocations did not permit me to undertake details) authorised me to constitute an attorney or agent under me. I accordingly appointed mr John Barnes, who has done the whole business from the beginning: and who, with his vouchers, being on the spot with you, will render to the admr who shall be appointed with the will annexed, a full account of our administration. in this I have had no part but in the way of general advice & instruction. that his conduct in every thing has been pure faithfull & diligent his accounts as well as character will sufficiently prove
					I must pray you to read my letter to mr Politika (who acts for Majr Estko by instructions from his government) which, with what I have formerly written to you, will, as a supplement to this letter, give you a compleat account of the course I have pursued since the death of Genl Kosciuzko. the original letter from him to me of Sep. 15. 1817. quoted in mine to mr Politika, is deposited in the court with the original will as additional proof, by similitude of handwriting, that the will is autograph.
					
						I salute you with affectionate esteem & respect.
						
							Th: Jefferson
						
					
				